Case 1:19-cv-07886-DLC Document 42 Filed 09/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

Be i te ee X
YUSUF AL-RAHMAN, : 19cv07886 {DLC)

Plaintiff, : ORDER

-y-

AMERICAN SUGAR REFINING, INC., DENNIS ;
ANGONE, MICHAEL BURCHELL, JORI CLOUD, : ‘USDC SDNY

Defendants. ELECTRONICALLY FILED

: DOC #: :

-- 55-5 5 ne x DATE FILED: (- 241 -29Z°

 

 

 

 

 

 

DENISE COTE, District Judge:

Pursuant to Rules 30(b) (3) and (b) (4), Fed. R. Civ. P., all
depositions in this action may be taken via telephone,
videoconference, or other remote means, and may be recorded by
any reliable audio or audiovisual means. This Order does not
dispense with the requirements set forth in Fed. R. Civ. P.
30(b) (5), including the requirement that, unless the parties
stipulate otherwise, the deposition be “conducted before an
officer appointed or designated under Rule 28,” and that the
deponent be placed under oath by that officer. For avoidance of
doubt, however, a deposition will be deemed to have heen
conducted “before” an officer so long as that officer attends
the deposition via the same remote means (e.g., telephone
conference call or video conference) used to connect all other

remote participants, and so long as all participants (including

 
Case 1:19-cv-07886-DLC Document 42 Filed 09/24/20 Page 2 of 2

the officer) can clearly hear and be heard by all other

participants.

Dated: New York, New York
September 24, 2020

   
 

NISE COTE
United States District Judge

 
